Citation Nr: 0728446	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  05-27 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether there is new and material evidence to reopen the 
claim of entitlement to service connection for ulcerative 
colitis.

2.  Entitlement to service connection for adenocarcinoma of 
the colon, as secondary to the ulcerative colitis.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1966.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, in which service connection for 
adenocarcinoma of the colon was denied, and the previously 
denied claim for service connection for ulcerative colitis 
was not reopened.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his August 2005 Substantive appeal, the veteran requested 
a hearing before the Board.  Such hearing was held, in 
September 2006.  Unfortunately, VA cannot obtain a recording 
of the hearing and, in August 2007, the veteran was notified 
of this and offered an opportunity to again testify before 
the Board.  In July 2007, the veteran responded that he 
wished to testify before a Veterans' Law Judge appearing at 
his local RO.

Accordingly, the case is REMANDED for the following action:

Return this case to the RO and schedule 
the veteran for a hearing before a 
Veterans' Law Judge appearing at the local 
RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



